MAINE SUPREME JUDICIAL COURT                                                       Reporter of Decisions
Decision: 2015 ME 22
Docket:   Aro-14-31
Argued:   November 5, 2014
Decided:  March 10, 2015

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, and JABAR, JJ.*



                                       STATE OF MAINE

                                                   v.

                                         GEORGE JAIME

SAUFLEY, C.J.

         [¶1] In the fall of 1998, thirty-nine-year-old Starlette Vining went missing.

Her absence was not reported to authorities until 2006. On July 12, 2012, George

Jaime was charged with Vining’s murder. A jury found Jaime guilty, and he

appeals from the resulting judgment of conviction of intentional or knowing

murder, 17-A M.R.S. § 201(1)(A) (2014), entered by the trial court (R. Murray, J.).

         [¶2] Jaime raises several arguments on appeal. We focus on his arguments

that the court erred in admitting prior consistent statements of Jaime’s son, Ted

Jaime, and that the court abused its discretion in preventing Jaime from presenting

evidence that would have provided additional support implicating his son as an

alternative suspect.         Although we conclude that the court’s application of

   *
      Silver, J., sat at oral argument and participated in the initial conference but retired before this
opinion was adopted.
2

alternative suspect jurisprudence reflected a misapprehension of the concept, we

determine that the court’s error was harmless. We affirm the judgment.

                                        I. BACKGROUND

        [¶3] The prosecution in this case presented a “cold case” charge of a murder

committed fifteen years before the trial. “Viewing the evidence in the light most

favorable to the State, the jury could rationally have found the following facts

beyond a reasonable doubt.” State v. Haag, 2012 ME 94, ¶ 2, 48 A.3d 207.

        [¶4]    In 1998, George Jaime was a local businessman who owned a

commercial building in Presque Isle that housed a pawnshop, a wine shop, and

several apartments. Jaime was involved in a romantic relationship with Starlette

Vining. During the late summer or early autumn of 1998, Jaime and Vining lived

together in an apartment on the ground floor of the building.

        [¶5] One night in October 1998, Jaime arrived distraught and intoxicated at

the house of his adult son Ted Jaime.1 Ted observed that Jaime “had scratches and

blood on him.” Jaime told Ted that “something bad had happened, he had done

something bad.” Ted told his then-fiancée, Parise Voisine, whom he lived with at

the time, that he was leaving, and he took Jaime back to Jaime’s apartment. When

Ted walked inside Jaime’s apartment, he saw Vining’s body on the floor. The


    1
      For clarity, we will refer to Ted Jaime as “Ted” throughout this opinion. We intend no disrespect by
the informality.
                                                                                    3

body looked lifeless and appeared to have multiple stab wounds. Ted covered the

body with a blanket, left Jaime’s apartment, and walked to the house of his

longtime friend James Campbell.

      [¶6] When Ted arrived at Campbell’s house, he had blood on his shirt.

Campbell gave him a fresh shirt to change into. Thereafter, Ted disclosed to

Campbell what he had seen at Jaime’s apartment. Campbell agreed to go to

Jaime’s apartment the next day to help Ted “clean up the mess.” When Ted and

Campbell arrived at Jaime’s apartment the following day, they found that Jaime

had wrapped Vining’s body in a tarp and moved it into the basement of the

building, which housed several boilers. Ted and Campbell then began cleaning the

apartment. They cleaned blood off of the bathroom walls, removed the carpeting

where Vining’s body had first lain, removed some of the sub-flooring under the

carpet, replaced ceiling tiles, and washed everything down with bleach and water.

      [¶7]   Jaime did not speak about what had happened until one day

approximately a month later when he drove with Ted to a stream in Westfield,

bringing with him a large container full of ashes. Jaime poured the ashes into the

stream, telling Ted that they were Vining’s ashes and that when he died he wanted

to be cremated so that his remains could be scattered in the same spot. At some

point, Jaime told Campbell that, after he had killed Vining, he had cut up her body

and burned it.
4

          [¶8] Over the following years, Jaime moved into a different apartment unit

and continued to run his business as usual. Jaime eventually told Ted that on the

night of the murder, Jaime and Vining had gotten into a fight because Vining had

told him that she was going to leave him. Jaime then stabbed Vining with a

Marine Corps Ka-bar knife and, when she started screaming, he hit her with the

butt of the knife to knock her out. Over the years, Ted told several people—

including his mother, Ethel Jaime; his two brothers and two sisters; Voisine; and

Campbell—what Jaime had done.

          [¶9] It was not until 2006 that Vining was reported missing by her family

and the police initiated an investigation into her disappearance.2 The police could

not find any record of Vining after October 1998. Between 2006 and 2012, the

investigation was at an impasse.

          [¶10] Sometime around March 2012, the police were contacted by someone

who told them that Parise Voisine, Ted’s former fiancée, may have information

about Vining. After interviewing Voisine, who was by then Ted’s ex-wife, the

police attempted to track down both Ted and Campbell. In June 2012, Campbell

disclosed what he knew about the circumstances surrounding Vining’s murder. It

took the police a longer time to track down Ted.


    2
        Vining’s mother died in 2006, and the State was unable to locate Vining as her next of kin.
                                                                                 5

      [¶11] While the investigation was underway and the police were starting to

ask more questions in and around the Presque Isle area, Jaime called a family

meeting with his three sons, including Ted, and his ex-wife, Ethel. At the meeting,

Jaime told his children to “keep their mouths shut” and asked Ted to “disappear for

awhile.” Ted left for the Southern Maine/New Hampshire area but soon returned.

At some point during this time, Ted was charged with domestic violence assault in

Aroostook County, and he was released on bail with conditions that included no

contact with his girlfriend.   In early July 2012, Ted was again charged with

domestic violence assault and with violating the conditions of his release, and the

police arrested him.

      [¶12]     On July 5, 2012, before placing Ted under arrest, the police

questioned Ted about Vining’s disappearance. He denied having any knowledge

about Vining.     Ted again denied any knowledge about the circumstances of

Vining’s disappearance when he was questioned by law enforcement on July 9,

2012, while he was in the Aroostook County Jail. Ted’s attorney then advised him

that he would receive more favorable treatment from the prosecution if he

cooperated. On July 11, 2012, Ted disclosed what he knew about the murder.
6

        [¶13]     The police obtained and executed two search warrants—one for

Jaime’s current apartment and one for his old apartment.3 While executing the

second search warrant, the Evidence Response Team used Hema-stix and Luminol,

both chemical agents designed to test for the presence of latent bloodstains, to

search for evidence of Vining’s blood. Samples were collected from the places in

the apartment where preliminary testing suggested the possible presence of blood.

Further test results could neither confirm nor rule out the presence of human blood

on any of the samples.

        [¶14] On July 12, 2012, Jaime was arrested and a criminal complaint was

filed. On September 6, 2012, the grand jury issued an indictment charging Jaime

with the intentional or knowing murder of Starlette Vining between October 1 and

October 20, 1998. See 17-A M.R.S. § 201(1)(A). Jaime entered a not guilty plea

and proceeded to trial.

        [¶15] At trial, Ted testified that he was at Jaime’s apartment on the night of

the murder, that he helped clean up evidence of the crime, and that he was present

when Jaime dumped Vining’s ashes in a stream. He also testified that he had used

drugs with Vining, but he denied having had a sexual relationship with her.


    3
     Jaime originally told the police that the apartment he was currently residing in was the same one that
he had lived in in 1998. During Ted’s July 11 interview, however, Ted disclosed to the police that
Jaime’s current apartment was not the apartment in which the murder had occurred. On this information,
the police obtained and executed the second search warrant.
                                                                                                      7

        [¶16] When cross-examining Ted, Jaime’s counsel asked questions that

suggested that Ted had implicated his father in the murder only after the State

promised leniency in relation to his involvement with the murder and his pending

criminal charges. To rebut this implied charge of recent fabrication or improper

motive, the State offered Ted’s prior consistent statements through the testimony

of Campbell, Voisine, Ethel, and one of Ted’s brothers. Those witnesses testified

that, long before Ted was arrested for domestic violence assault and violating the

conditions of his release, he had said that Jaime was to blame for killing Vining or

for her disappearance. Jaime repeatedly objected to the testimony. The court gave

a limiting instruction to the jury on these prior consistent statements, instructing

the jury to consider the statements only for the purpose of rebutting the implied

charge of recent falsification or improper motive to lie.

        [¶17] While cross-examining Voisine at trial, Jaime’s attorney asked her

about Ted’s alleged sexual relationship with Vining. The State objected to the

proffered testimony as irrelevant hearsay. Jaime argued that it was relevant to

support an alternative suspect defense,4 even though he anticipated that Voisine

would say that she was unaware of any sexual relationship between Ted and

Vining. After arguments of counsel, the court, citing State v. Dechaine, 572 A.2d
4
      Before trial, the State moved to exclude any evidence of an alternative suspect on the ground that
this evidence was merely speculative. The court deferred ruling on the motion until trial.
8

130 (Me. 1990), sustained the State’s objection, determining that the evidence of

blood on Ted’s shirt, Ted’s drug use with Vining, and the disputed testimony about

a sexual relationship with Vining did not meet the threshold for relevance

necessary to offer facts regarding Ted as an alternative suspect.         The court

concluded that all of the facts taken together did not amount to “more than . . .

mere speculation.”

      [¶18] Later, Jaime again offered evidence relating to an alternative suspect

defense by asking Jaime’s daughter (Ted’s sister) about Ted’s alleged sexual

relationship with Vining.     After the State objected, the court sustained the

objection as it related to an alternative suspect defense but allowed the question to

be asked and answered for impeachment purposes. Thereafter, Jaime’s daughter

testified that Ted had told her that he had engaged in sexual relations with Vining.

      [¶19]   After deliberating, the jury returned a verdict of guilty, and the

Superior Court sentenced Jaime to forty years’ imprisonment. After the court

denied Jaime’s motion for a new trial, see M.R. Crim. P. 33, he timely appealed

pursuant to 15 M.R.S. § 2115 (2014) and M.R. App. P. 2(b)(2)(A).

                                 II. DISCUSSION

      [¶20] We are unpersuaded by Jaime’s arguments that the court abused its

discretion in admitting evidence of the Luminol test results, which suggested, but

standing alone did not prove, the presence of human blood, see State v. Gurney,
                                                                                                        9

2012 ME 14, ¶ 41, 36 A.3d 893, and that the prosecutor committed prosecutorial

misconduct in his closing argument to the jury, see State v. Clark, 2008 ME 136,

¶¶ 12-14, 954 A.2d 1066. We do not discuss these arguments further.

         [¶21] We focus on Jaime’s arguments that the court erred in admitting

Ted’s prior consistent statements and that the court abused its discretion in

preventing him from presenting additional evidence of Ted’s involvement with the

murder to support an alternative suspect defense. We address each argument in

turn.

A.       Prior Consistent Statements

         [¶22] Asserting that Ted’s prior consistent statements to family and friends

regarding details of the murder were inadmissible hearsay, Jaime argues that the

statements were not admissible to rebut an implied charge of fabrication or

improper motive because (1) the improper motive to lie existed back in 1998 and

(2) Ted’s prior statements were not consistent with his in-court testimony.5 We

review for clear error the admissibility of hearsay evidence that is dependent on a

factual determination, “such as whether the opposing party has . . . implicitly



     5
       Jaime also argues that the prior consistent statements “involved multi-level hearsay” because they
involved Ted repeating statements that Jaime had made to him. Because the first level of the “out of court
statement” involved statements Jaime made to Ted, that level is considered an admission by a
party-opponent and is not hearsay. See M.R. Evid. 801(d)(2). We also note that the Rules of Evidence
have been restyled effective January 1, 2015. We cite to the Rules of Evidence in effect at the time of
trial in this opinion.
10

charged recent fabrication or improper influence or motive . . . .” State v. Parsons,

2005 ME 69, ¶ 10, 874 A.2d 875. The determination of exactly when the motive

to fabricate arose is left to the sound discretion of the trial court. State v. Roberts,

2008 ME 112, ¶ 38, 951 A.2d 803.

      [¶23] Maine Rule of Evidence 801(d)(1) excludes from the definition of

hearsay prior consistent statements by a declarant if the statements are offered “to

rebut an express or implied charge against the declarant of recent fabrication or

improper influence or motive.” “The existence of an implied charge of recent

fabrication or improper motive must be apparent from the evidence” or from

inferences that may fairly arise from the evidence, including cross-examination of

the declarant. State v. Zinck, 457 A.2d 422, 426 (Me. 1983). The party offering

the prior consistent statement “‘has the burden of establishing that the statement

was (1) consistent with the in-court statement of the witness, (2) offered to rebut an

express or implied charge of recent fabrication or improper influence, and (3) made

prior to the time the supposed motive to falsify arose.’” Roberts, 2008 ME 112,

¶ 38, 951 A.2d 803 (quoting State v. Weisbrode, 653 A.2d 411, 415 (Me. 1995)).

      [¶24] Through counsel, Jaime repeatedly questioned Ted about the timing

of Ted’s July 2012 jailhouse disclosure about Vining’s death. Specifically, Jaime

asked why Ted had not mentioned anything about Vining’s murder when law

enforcement officers questioned him on July 5 and July 9. In so doing, Jaime
                                                                                  11

implied that Ted had fabricated the details about the murder on July 11 to secure a

deal that immunized him from any charges relating to his involvement with the

murder, reduced the severity of his pending assault charges, and enabled him to

post bail and be released from jail.

      [¶25] To rebut Jaime’s implied charge of recent fabrication and improper

motive, the State elicited testimony from Ted on redirect that, well before July 11,

2012, Ted had told family and close friends what his father had done. After Ted’s

testimony, the State offered Ted’s prior consistent statements through the

testimony of several other witnesses.        Through their testimony, the State

established that the prior consistent statements, many of which were made in 1998

and the following year, significantly predated the July 11, 2012, disclosure to law

enforcement.    Moreover, each witness’s testimony was consistent with Ted’s

in-court testimony.

      [¶26] Thus, the court did not err in finding that Jaime had implicitly charged

Ted with fabricating his version of events, nor did the court abuse its discretion in

determining that the alleged motive to fabricate was recent, arising on July 11,

2012, when Ted disclosed his knowledge of the murder to law enforcement in

exchange for leniency.    The record further confirms that the court did not err in

finding that Ted’s statements, most of which were made years before the trial, were

consistent with his in-court testimony.
12

B.    Alternative Suspect Evidence

      [¶27]   Jaime next asserts that the trial court abused its discretion in

preventing him from presenting certain evidence to implicate Ted as an alternative

suspect, thus precluding him from presenting a complete defense. We take this

opportunity to address apparent confusion regarding an “alternative suspect

defense.”

      [¶28] When analyzing a defendant’s claim of a “defense,” it is important to

recognize the distinctions among several different types of defenses in criminal

matters. We begin our discussion by reviewing the “three broad categories of

criminal defenses”—affirmative defenses, justification defenses, and failures of the

State’s proof—“that differ primarily based on the allocation of the parties’

respective burdens.” State v. Ouellette, 2012 ME 11, ¶ 8, 37 A.3d 921.

      [¶29] An “affirmative defense” is typically identified expressly by statute.

See, e.g., 15 M.R.S. § 1092(2) (2014) (affirmative defense to violation of condition

of release); 17 M.R.S. § 1033(3) (2014) (affirmative defense to the crime of animal

fighting); 17-A M.R.S. § 39(3) (2014) (affirmative defense of “[l]ack of criminal

responsibility by reason of insanity”); 17-A M.R.S. § 1105-C(1)(K), (L), (3)

(2014) (affirmative defenses to aggravated furnishing of scheduled drugs). By its

nature, an affirmative defense is presented where the elements of the crime are not

necessarily contested, but the defendant offers additional facts that may legally
                                                                                   13

absolve him of criminal liability.    In contrast to the two other categories of

defenses, “[w]hen a defendant raises an affirmative defense, the defendant bears

the burden of proving the facts necessary to the affirmative defense by a

preponderance of the evidence.” State v. LaVallee-Davidson, 2011 ME 96, ¶ 14,

26 A.3d 828 (emphasis in original); 17-A M.R.S. §101(2) (2014).

      [¶30] Justification defenses are also typically identified expressly by statute.

See, e.g., 17-A M.R.S. § 108 (2014) (self-defense justification); 17-A M.R.S.

§ 103-A (2014) (duress justification). A defendant asserting a justification defense

has the initial burden of production to generate the issue.       See 17-A M.R.S.

§ 101(1) (2014). If the defendant introduces evidence “sufficient to make the

existence of all the facts constituting the [justification] defense a reasonable

hypothesis for the factfinder to entertain,” State v. Glidden, 487 A.2d 642, 644

(Me. 1985); see State v. Delano, 2015 ME 18, ¶ 25, --- A.3d ---, the State must

disprove the defense beyond a reasonable doubt. See 17-A M.R.S. § 101(1). As

with any criminal prosecution, the State must prove each element of the crime

charged beyond a reasonable doubt before the fact-finder would be called upon to

determine whether the State has met its burden of disproving a defendant’s

justification defense.

      [¶31] An alternative suspect defense falls into the third and most commonly

presented type of defense. It is neither an affirmative defense nor a justification
14

defense.     Simply put, an alternative suspect defense falls within that type of

defense through which the defendant “argues that there is a failure of proof by the

State, that is, that the State has failed to meet its burden to establish beyond a

reasonable doubt one or more of the elements of the crime charged.”

LaVallee-Davidson, 2011 ME 96, ¶12, 26 A.3d 828.               An alternative suspect

defense, like others in its category, is not technically a “defense” at all; it is simply

an evidentiary method utilized by a defendant to demonstrate reasonable doubt as

to an element of the crime—here, reasonable doubt that it was the defendant who

committed the crime. Specifically, an alternative suspect defense is raised when a

defendant argues to the fact-finder that, because another person may have

committed the crime, there exists a reasonable doubt that this defendant committed

the crime.

         [¶32] When a defendant generates an alternative suspect defense, the burden

does not shift to the State to prove that the alternative suspect did not commit the

crime.     Similarly, the defendant does not have any burden to prove, by a

preponderance of the evidence or otherwise, that the alternative suspect did

commit the crime. As in all criminal cases, the State’s burden remains the same

throughout the trial—to prove beyond a reasonable doubt all elements of the crime

charged, including that the defendant committed the crime.
                                                                                   15

      [¶33] Alternative suspect evidence offered by the defendant, as with any

evidence, must be sufficiently probative to be relevant and thus admissible. See

M.R. Evid. 401, 402.      “For alternative [suspect] evidence to have sufficient

probative value to raise a reasonable doubt as to the defendant’s culpability, it must

be more than speculative and conjectural.” Dechaine, 572 A.2d at 134 (citation

omitted) (quotation marks omitted). Evidence that is speculative or conjectural is

not probative and is therefore not relevant. See id.; State v. Cruthirds, 2014 ME
86, ¶ 23, 96 A.3d 80; State v. Mitchell, 2010 ME 73, ¶ 28, 4 A.3d 478.

      [¶34] Thus, evidence regarding an alternative suspect will be admitted at

trial if (1) the proffered evidence is otherwise admissible, and (2) “the admissible

evidence is of sufficient probative value to raise a reasonable doubt as to the

defendant’s culpability by establishing a reasonable connection between the

alternative suspect and the crime.” Cruthirds, 2014 ME 86, ¶ 22, 96 A.3d 80

(quotation marks omitted). Although a reasonable connection is required, “[a]

defendant may establish a reasonable connection between the alternative suspect

and the crime without clearly linking the alternative suspect to the crime.”

Mitchell, 2010 ME 73, ¶ 27, 4 A.3d 478 (emphasis in original). Because a trial

court must determine both the preliminary admissibility of the evidence and the

existence of a reasonable connection between the alternative suspect and the crime,
16

we review a trial court’s decision to admit or exclude evidence to support an

alternative suspect defense for an abuse of discretion. Id. ¶ 23.

      [¶35] Here, extensive evidence regarding Ted’s connection to the crime was

offered, in great part by the State, throughout the trial. The court took no action to

exclude that evidence, nor did either party seek to have it excluded. Only when

Jaime twice sought to establish another connection between Ted and Vining—that

is, the potential sexual relationship between the two—did the State object. The

court determined that two pieces of evidence were too speculative to admit in

support of an alternative suspect defense: (1) the proffered testimony of Voisine

that she was unaware of any sexual relationship between Ted and Vining; and

(2) the testimony of Jaime’s daughter that Ted had disclosed to her that he had

engaged in sexual relations with Vining. Voisine’s testimony on this subject was

excluded in its entirety. The daughter’s testimony, however, although specifically

excluded to support an alternative suspect defense, was admitted for the limited

purpose of impeaching Ted, who had testified that he did not have a sexual

relationship with Vining.

      [¶36] When making its determination on the admissibility of Voisine’s

testimony, the court, citing Dechaine, concluded that the evidence presented did

“not create the type of competent evidence or substantive facts that create[s] more

than a mere speculation at this juncture.” With due respect to the trial court’s
                                                                                  17

advantage in viewing all of the evidence in context, the evidence at trial created a

connection between Ted and the crime that went beyond mere speculation. Ted

admitted to being at the scene of the crime on the night of the murder; to

occasional drug use with Vining; to soliciting help from his longtime friend

Campbell to help clean up the evidence of Vining’s violent death; and to

accompanying Jaime when he scattered Vining’s remains in a stream. Campbell’s

testimony that Ted showed up at his house on the night of the murder with

fist-sized bloodstains on his shirt, seeking help to conceal a violent, bloody, fatal

assault, creates a similar reasonable connection to the crime.

      [¶37] The proffered evidence from Voisine and from Jaime’s daughter

suggesting that Ted may have lied to his then-fiancée about a sexual relationship

with a woman whom his father was living with at the time would have augmented

the connection that the evidence had already shown. That proffered evidence

could have strengthened Jaime’s argument that Ted had both the motive and

opportunity to commit the murder. Based on the existing reasonable connection

between Ted and the murder, established by both the State and Jaime, these two

pieces of evidence were sufficiently probative to raise a reasonable doubt as to

Jaime’s culpability, and Jaime should have been allowed to offer the evidence to

the jury. Thus, the court abused its discretion in precluding Jaime from offering
18

evidence of Ted’s alleged sexual relationship with Vining to support an alternative

suspect defense.

      [¶38] We must therefore determine whether the court’s error was harmless.

An error is harmless when it is highly probable that it did not affect the jury’s

verdict. See M.R. Crim. P. 52(a); State v. Dolloff, 2012 ME 130, ¶¶ 33-34, 58
A.3d 1032.      In contrast, “[h]armful error is error that affects the criminal

defendant’s substantial rights, meaning that the error was sufficiently prejudicial to

have affected the outcome of the proceeding.”          Id. ¶ 33 (citations omitted)

(quotation marks omitted).

      [¶39]     The court’s evidentiary rulings related to Ted’s possible sexual

relationship with Vining were very limited in the context of this lengthy trial.

Although the court ruled that Jaime could not solicit testimony from Voisine that

she was unaware of any sexual relationship between Ted and Vining, the court

admitted testimony from Jaime’s daughter about Ted’s relationship with Vining for

the purpose of impeachment. The jury therefore heard from Jamie’s daughter—in

contradiction to Ted’s testimony—that Ted and Vining had engaged in a sexual

relationship.

      [¶40]     Accordingly, although the court may have misunderstood the

evidentiary threshold for permitting a defendant to offer evidence in support of an

alternative suspect defense, the jury heard extensive evidence connecting Ted with
                                                                                 19

this crime—including conflicting evidence about a sexual relationship.         It is

therefore highly probable that the court’s limited evidentiary errors did not affect

the jury’s verdict, see State v. Stanley, 2000 ME 22, ¶ 12, 745 A.2d 981, and any

error was therefore harmless.

      [¶41] Jaime argues that the court’s error cannot be harmless because it

prevented him from presenting a complete defense. He argues that, because the

court rejected his attempts to offer evidence of Ted’s sexual relationship with

Vining, he was precluded from “vigorously arguing [that Ted] had the motive to

commit the murder and later blame his father.” We find no evidence of such a

limitation in the record.

      [¶42] As the trial concluded, the jury had before it a record replete with

testimony regarding Ted’s connection to the murder. The record does not contain

any indication that the court prevented Jaime from arguing that Ted was an

alternative suspect based on the incriminating evidence that was admitted. There

were multiple instances during the trial when Jaime suggested to the jury that his

son may have been the perpetrator in this case without objection from the State or

constraint by the court. For example, Jaime repeatedly directed the jury’s attention

to the inconsistencies in Ted’s story, the toxic relationship that Ted had with both

Jaime and Vining, and the possible motives that Ted may have had to lie about

Jaime’s guilt. In Jaime’s closing argument, he pointed out that Ted has a known
20

history of violence against women, was seen wearing bloody clothing on the night

of the murder, and admitted to cleaning up the crime scene. Jaime even concluded

his closing argument by saying, “There is no verdict that says innocent. There is

no verdict that says, jeez, you should go after Ted.” We discern no court-imposed

limitation on Jaime’s ability to argue Ted’s culpability in connection with this

murder.

        [¶43] Throughout the process, the burden remained on the State to prove

beyond a reasonable doubt that George Jaime killed Starlette Vining. The jury,

having heard all of the evidence regarding Ted’s involvement, determined that

Jaime was guilty of the crime. No injustice has been demonstrated on this record.

        The entry is:

                Judgment affirmed.


On the briefs:

        Hunter J. Tzovarras, Esq., Bangor, for appellant George Jamie

        Janet T. Mills, Attorney General, Lara M. Nomani, Asst. Atty. Gen., Office of
        the Attorney General, Augusta, for appellee State of Maine

At oral argument:

        Hunter J. Tzovarras, Esq., for appellant George Jamie

        Lara M. Nomani, Asst. Atty. Gen., for appellee State of Maine

Aroostook County Superior Court (Caribou) docket number CR-2012-275
FOR CLERK REFERENCE ONLY